Citation Nr: 1753309	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits, to include death pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from November 1970 to July 1974.  He passed away in June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in August 2017.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The appellant was not the Veteran's spouse at the time of his death.

CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for an improved death pension.  38 U.S.C. §§ 101, 103 (2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits, to include death pension benefits.  For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c) (2012); 38 C.F.R. § 3.1(j) (2017).

The law defines a "surviving spouse" as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3) (2012); 38 C.F.R. § 3.50(b) (2017).

The Board notes that when VA receives an application for benefits, the threshold question that must be addressed is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

Here, the appellant acknowledged at the hearing that she and the Veteran had divorced many years before his death.  The record also includes a divorce decree that dissolved the Veteran's marriage in December 1996.  However, the appellant contends that she continued to live on the same property with the Veteran and continued to tend to his needs prior to his death, including paying bills and taking the Veteran to his medical appointments.  In support of her claim, she also solicited statements from friends or neighbors indicating that the appellant and the Veteran had lived together as a married couple until his death.  In the April 2012 VA Form 9, the appellant acknowledged that she and the Veteran had divorced prior to his death and attached a statement indicating the Veteran had been physically and emotionally abusive.  She indicated that this abuse contributed to the ultimate divorce.

The Board commends the appellant for the ongoing care she provided to the Veteran in the years before her death and is sympathetic to her situation.  However, the Board ultimately does not find that that the criteria have been met to qualify her as a "surviving spouse" for the purposes of receiving VA benefits.  As indicated above, a threshold determination to be considered a surviving spouse for VA purposes is a finding that the appellant was married to the Veteran at the time of his death.  

The Board acknowledges that separation due to the misconduct of or procured by a veteran before the veteran's death does not necessarily preclude an appellant from being considered a surviving spouse.  See 38 C.F.R. § 3.53(a).  However, this provision only excuses an appellant from the requirement that he or she lived continuously with the veteran from the date of the marriage to the date of the veteran's death.  Despite the appellant's reports of the Veteran's abusive behavior prior to their divorce, the fact that the Veteran and the appellant divorced before his death precludes her from being considered a surviving spouse.  38 C.F.R. § 3.50.  

As the appellant is precluded as a matter of law from being considered a surviving spouse for VA purposes, her claim is, in essence, an appeal to equity.  However, the principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  As the legal requirements to be considered a surviving spouse have not been met in this case, the appellant's claim must be denied as a matter of law.

ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of VA benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


